Name: Council Regulation (EEC) No 249/80 of 29 January 1980 amending Regulation (EEC) No 1883/78 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 2 . 80 Official Journal of the European Communities No L 28 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 249/80 of 29 January 1980 amending Regulation (EEC) No 1883/78 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ('), as last amended by Regulation (EEC) No 929/79 (2), and in particular Article 3 (2) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section (3), as amended by Regulation (EEC) No 1030/79 (4), lists in its Annex the measures which comprise intervention for the purposes of stabi ­ lizing agricultural markets within the meaning of Article 3 ( 1 ) of Regulation (EEC) No 729/70 ; whereas, in the meantime, certain measures which fall within this category have been adopted, extended, repealed or consolidated ; whereas the said Annex should accord ­ ingly be amended, HAS ADOPTED THIS REGULATION : Sole Article The Annex to Regulation (EEC) No 1883/78 is hereby amended as follows : 1 . in section IV 'Oils and fats ', point C shall read as follows : 'C. Other oil seeds 1 . The subsidies for cotton seeds provided for in Article 1 of Regulation (EEC) No 1516/71 . 2 . The aid for soya bean production provided for in Article 2 of Regulation (EEC) No 1900/74 (applicable until 31 October 1980). 3 . The aid for soya beans provided for in Article 2 of Regulation (EEC) No 1614/79 (applicable with effect from the 1980 harvest). 4 . The aid for linseed provided for in Article 2 of Regulation (EEC) No 569/76 . (') OJ No L 94, 28 . 4 . 1970 , p. 13 . (J ) OJ No L 117, 12 . 5 . 1979, p. 4 . (3 ) OJ No L 216, 5 . 8 . 1978 , p. 1 . (4 ) OJ No L 130, 29 . 5 . 1979 , p. 4 . No L 28/2 Official Journal of the European Communities 5. 2. 80 5 . The aid for castor seeds provided for in Article 2 of Regulation (EEC) No 2874/77. 6 . The additional aid for castor seeds provided for in Article 1 of Regulation (EEC) No 1610/79.'; 2. in section VI 'Beef and veal , points 3 and 4 shall read as follows : '3 . The premiums for the birth of calves provided for in Article 4 of Regulation (EEC) No 464/75 and in Article 1 of Regulations (EEC) No 997/78 and (EEC) No 1276/79 . 4. The premiums for the slaughter of certain adult bovine animals provided for in Article 1 of Regulations (EEC) No 870/77, (EEC) No 996/78 and (EEC) No 1275/79.'; 3 . section IX 'Wine shall be replaced by the following text : ' 1 . Aid for the private storage of table wines, grape must and concentrated grape must provided for in Articles 7 and 8 of Regulation (EEC) No 337/79 . 2 . Aid for the re-storage of table wines provided for in Article 10 of Regulation (EEC) No 337/79 . 3 . The preventive distillation provided for in Article 1 1 of Regulation (EEC) No 337/79 . 4 . The additional storage or distillation measures reserved for holders of long-term storage contracts provided for in Article 12 of Regulation (EEC) No 337/79 . 5 . The distillation of wines suitable for production of certain potable spirits provided for in Article 13 of Regulation (EEC) No 337/79 . 6 . The aid for concentrated grape musts used in wine-making to increase alcoholic strength, provided for in Article 14 of Regulation (EEC) No 337/79 . 7 . The distillation of table wines provided for in Article 15 of Regulation (EEC) No 337/79 . 8 . The additional distillation provided for in Article 40 of Regulation (EEC) No 337/79 . 9 . The distillation of wine produced from table grapes provided for in Article 41 of Regulation (EEC) No 337/79 . 10 . The intervention measures taken for products other than table wines, provided for in Article 57 of Regulation (EEC) No 337/79 . 1 1 . The special distillation of table wines confined to producers' organizations, provided for in Article 58 of Regulation (EEC) No 337/79 . 12. The derogations in respect of natural disasters provided for in Article 62 of Regula ­ tion (EEC) No 337/79 . 13 . The aid for products similar to the wine product exported under the name "Cyprus sherry" provided for in Article 7 of Regulation (EEC) No 533/78 .' ; 4 . in section XII 'Other sectors and measures', point E shall read as follows : ' E. Dried fodder 1 . The flat-rate production aid provided for in Article 3 of Regulation (EEC) No 1117/78 . 2 . The additional aid provided for in Article 5 of Regulation (EEC) No 1117/78 .'; 5 . in section XIII 'Provisions common to several sectors', points 2 and 3 shall be deleted. 5 . 2 . 80 Official Journal of the European Communities No L 28 /3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 January 1980 . For the Council The President F. EVANGELISTI